Citation Nr: 1227296	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-19 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the Veteran's claim in March 2008 for additional development.  The case has since been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds that further development is required before the claim of entitlement to service connection for chronic diarrhea is decided.  

The Board remanded the Veteran's claim in March 2008 for issuance of a Statement of the Case (SOC).  While the case was in remand status, the Veteran perfected an appeal of the decision denying his claim for service connection for chronic diarrhea.  

The Veteran was afforded a VA gastrointestinal examination in February 2010.  The Veteran reported being treated in service for heartburn, but that he did not go to sick call in response to his symptoms.  The examiner diagnosed the Veteran as having ulcerative colitis and gastroesophageal reflux disease (GERD).  He indicated that he could not medically determine whether the Veteran's ulcerative colitis and/or GERD had its onset in service.  He stated that there are no records of treatment in service for gastrointestinal problems, nor were records shown "within a reasonable time after service" that could support his contentions.  The examiner further noted that the Veteran was not treated for colitis until 1995, and the treatment notes did not indicate that the Veteran had a long history related to his complaints.  Ultimately, the examiner indicated that a medical opinion finding that the symptoms had their onset during service would be based upon mere speculation.  

The Board notes that there are plenty of treatment records indicating that the Veteran had "longstanding" colitis and bowel complaints.  Also, the Veteran recalled that he may have first had treatment for gastrointestinal problems in the 1980s.  Nevertheless, the Board finds the report of the February 2010 examination to be inadequate for adjudication purposes.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that pursuant to the guidance in Jones v. Shinseki, 23 Vet. App. 382 (2010) regarding speculative opinions, the Board cannot rely on the February 2010 speculative opinion.  As the Board finds the February 2010 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed gastrointestinal disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  If available, the February 2010 VA examiner should be contacted, and the RO/AMC should request that he provide an opinion as to the etiology of the Veteran's gastrointestinal complaints.  If the February 2010 examiner is not available, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed gastrointestinal disability.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each gastrointestinal disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner is asked to specifically address the Veteran's contentions that he was treated for "heartburn" during service.  

The rationale for each opinion expressed must also be provided. 

If the required opinions cannot be provided, the physician should explain why.

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

